Citation Nr: 0422419	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-15 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from January 1941 to March 
1942.  The veteran died in May 2000.  The appellant is his 
widow.  This matter arises from a January 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The Board notes that the appellant's appeal included a 
request for a personal hearing before a veterans law judge at 
the local RO.  Such a hearing was scheduled in June 2004, and 
she was advised of the same by a letter dated in March 2004.  
The appellant failed to report for the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is seeking entitlement to service connection 
for cause of the veteran's death.  She argues that the 
prostate cancer that caused her husband's death was the 
result of injuries incurred during his active service.  She 
notes that the veteran was service-connected for the 
residuals of a fracture of the left ischium and left ilium.  
The appellant intimates that the service-connected injuries 
caused the veteran's prostate cancer.  Alternately, she 
maintains the veteran's service-connected disabilities led to 
a bulbar urethral stricture that caused or contributed to the 
prostate cancer or prevented an earlier diagnosis of the 
cancer.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
and the implementing regulations (38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326 (2003)), VA's duty to assist includes 
helping a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

A review of the veteran's claims folder shows that the 
veteran received treatment for his prostate cancer through 
North Atlanta Urology Associates from 1999 until his death.  
The appellant completed a medical release form (VA Form 21-
4142) so that the RO could obtain the veteran's medical 
records from that facility.  There is no indication, however, 
that any attempt was made to secure these records.  Further, 
the record shows that the veteran was treated for bulbar 
urethral stricture at Joan Glancy Memorial Hospital in April 
1999 and again at Gwinnett Medical Center in June 1999.  
There is an indication that some testing for prostate cancer 
was performed at Gwinnett Medical Center.  The treatment 
records from these facilities are not on file.  All of the 
aforementioned records should be obtained prior to final 
appellate review.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the appropriate 
release to obtain the veteran's medical 
records from Joan Glancy Memorial 
Hospital, Gwinnett Medical Center, and 
North Atlanta Urology Associates.  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.

2.  The RO should ask the appellant to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his prostate cancer, urethral stricture, 
or any other genitourinary disorders.  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.

The RO should also request the appellant 
to submit any additional medical evidence 
that establishes that the veteran's 
service-connected disabilities (residuals 
of a fractured left ischium and left 
ilium) caused or contributed to the 
prostate cancer that resulted in his 
death.  

3.  The RO should readjudicate the issue 
in appellate status.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent laws and regulations.  
Allow an appropriate period of time for 
response.

Thereafter, return the case to the Board, if in 
order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The 
appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


